Exhibit 10.2

 

LONE STAR TECHNOLOGIES, INC.
FORM OF DIRECTOR RESTRICTED STOCK UNIT AWARD

 


RESTRICTED STOCK UNIT AWARD
GRANTED PURSUANT TO THE
2004 LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD granted [            ], 20[    ] (the “Date of
Grant”) by Lone Star Technologies, Inc. (“LST”) to [                ]
(“Recipient”) pursuant to LST’s 2004 Long-Term Incentive Plan (the “Plan”).

 

1.                                       Grant of Restricted Stock Units.  LST
hereby grants to the Recipient a total of [          ] restricted stock units
(“RSUs”), each representing the right to receive one share of Common Stock,
$1.00 par value, of LST (“Common Stock”) at a price per share of $[        ],
upon the terms and conditions hereinafter stated.

 

2.                                       Vesting and Forfeiture.

 

(a)                                  General.  Except as specifically provided
herein, this RSU award will vest in five equal annual installments beginning on
the second anniversary of the Date of Grant, subject to the Recipient’s
continuing service as a director of LST (“service”).

 

(b)                                 Acceleration of Vesting Upon Involuntary
Termination of Service.  Non-vested RSUs not previously forfeited will become
fully vested if, before the sixth anniversary of the Date of Grant, (a) the
Recipient’s service terminates by reason of the Recipient’s death, retirement
after age 65 or retirement with the consent of LST (subject, in the case of
retirement, to such other conditions as LST may impose), or (b) there is a
Change in Control (within the meaning of Section 9(d) of the Plan) and, within
two years after the Change in Control, the Recipient’s service terminates by
reason of his removal without Cause (within the meaning of Section 5(e)(ii) of
the Plan) or his failure to be reelected or nominated for reelection without
Cause.

 

(c)                                  Performance-Based Vesting.  Non-vested RSUs
not previously forfeited will become vested in accordance with the performance
matrix set forth in Schedule A annexed hereto. For the purposes of Schedule A,
the “200[X] Objective” is the income before taxes (“IBT”) of LST presented in
its Base Action Plan (“BAP”) for 200[X]; the “200[Y] Objective” is LST’s IBT
presented in its 200[Y] BAP; and the “200[X] Objective Shortfall” is the excess,
if any, of the 200[X] Objective over LST’s IBT for the year ended December 31,
200[X]. If any RSUs become vested under Row E of Schedule A, then Row D shall
become inapplicable. If any RSUs become vested under this subsection (c), then
subsection (a) shall cease to apply and future vesting, if any, will be
determined under this subsection (subject to acceleration under subsection (b)
above). Determinations as to whether the 200[X] Objective or the 200[Y]
Objective has been achieved, or whether the 200[Y] IBT equals or exceeds the sum
of the 200[Y] Objective and the 200[X] Objective Shortfall, shall be made by the
Human Resources Committee of the Board of

 

1

--------------------------------------------------------------------------------


 

Directors of LST (the “Human Resources Committee”) based on audited financial
statements for the appropriate year.  Any vesting of a RSU for a particular year
shall become effective as of the date of the applicable determination by the
Human Resources Committee.  Any decision of the Human Resources Committee as to
any question with respect to the RSUs granted hereunder shall be final and
conclusive on all persons.

 

(d)                                 Forfeiture. The Recipient shall forfeit any
unvested RSUs upon the termination of the Recipient’s service with LST (other
than a termination of service that results in the vesting of Recipient’s RSUs
pursuant to Section 2(b) hereof).

 

3.                                       Issuance and Delivery of Shares. Vested
RSUs will be converted into shares of Common Stock and a certificate for such
shares registered in the name of the Recipient will be delivered by LST to the
Recipient on or as soon as practicable after January 1st of the first year
following the final vesting of all the shares to which the RSUs relate.  LST may
permit the Recipient to elect to defer the conversion of vested RSUs, provided
that only one such request may be made with respect to RSUs that become vested
and the request is made at least one year before the date the RSUs otherwise
would have been converted.

 

4.                                       Withholding. The delivery of shares of
Common Stock represented by RSUs is conditioned on the Recipient’s payment of
the amount (if any) deemed necessary by LST to enable it to satisfy any income
tax withholding obligations attributable to the issuance of such shares (unless
other arrangements acceptable to LST are made for the satisfaction of such
withholding obligations).

 

5.                                       Transferability. The RSUs are not
assignable or transferable other than to a beneficiary designated to receive
them upon the Recipient’s death in a manner acceptable to LST or by will or the
laws of descent and distribution, and any attempt by the Recipient or any other
person claiming against, through or under the Recipient to cause any of the RSUs
to be transferred or assigned in any manner and for any purpose (other than as
expressly permitted by this instrument or the Plan) will be null and void and
without effect upon LST, the Recipient and any other person.

 

6.                                       Rights of Recipient. Nothing herein
contained shall confer on the Recipient any right with respect to the
continuation of directorship or employment or interfere with the right of LST to
terminate such directorship or the right of LST or any subsidiary of LST to
terminate such employment or, except as to shares actually issued, confer any
rights as a shareholder upon the holder hereof.

 

7.                                       Provisions of the Plan Control. This
RSU award is subject to all the terms, conditions and provisions of the Plan, a
copy which has been furnished or made available to the Recipient, and to such
rules, regulations and interpretations as may be established or made by the
Human Resources Committee acting within the scope of its authority and
responsibility under the Plan. The applicable provisions of the Plan shall
govern in any situation where this instrument is silent or where the applicable
provisions of this instrument are contrary to or not reconcilable with such Plan
provisions.

 

2

--------------------------------------------------------------------------------


 

8.                                       Miscellaneous. LST may affix to
certificates representing shares issued pursuant to this instrument any legend
that LST determines to be necessary or advisable to reflect any restrictions to
which the shares may be subject, whether by agreement or otherwise. LST may
advise the transfer agent to place a stop order against any legended shares. LST
shall have the right to offset against its obligation to issue and  deliver
shares under this instrument any outstanding amounts owed by the Recipient to
LST at the time those shares would otherwise be issued and delivered. This RSU
award shall be governed by and construed in accordance with the laws of the
State of Delaware, without regard to its principles of conflict of laws. The
terms of this award may not be amended, except as provided in the Plan or by a
written instrument executed by LST and the Recipient.

 

 

 

LONE STAR TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------